                        UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                               EASTERN DIVISION

General Motors LLC,                              )   Civil Action No. 6:20-cv-02039
                                                 )
                      Plaintiffs,                )
                                                 )
      v.                                         ) DEFENDANT’S BRIEF IN SUPPORT
                                                 ) OF PARTIAL MOTION TO DISMISS
KAR Auto Group of Decorah, Inc., d/b/a Decorah   )     OR, IN THE ALTERNATIVE,
Chevrolet Cadillac, an Iowa Corporation,         ) FOR MORE DEFINITE STATEMENT
                                                 )
                      Defendant.                 )
                                                 )




   Case 6:20-cv-02039-CJW-KEM Document 22-1 Filed 08/07/20 Page 1 of 13
                                                  TABLE OF CONTENTS

INTRODUCTION .............................................................................................................................1

FACTS ...............................................................................................................................................1

ARGUMENT .....................................................................................................................................2

     I.          GM’s Count 3 should be dismissed because GM failed to allege the
                 essential elements of a trademark-infringement claim under 15 U.S.C. § 1125(a). ........3

                 A.         GM has failed to sufficiently allege likelihood of consumer confusion ..............4

                 B.         GM seeks to protect its method and style of doing business,
                            an interest that the Lanham Act does not protect .................................................6

                 C.         GM has failed to allege the existence or use of an infringing mark ....................7

     II.         GM’s Count 3 should also be dismissed under the “genuine goods rule.” ......................7

     III.        Alternatively, GM should be required to provide a more definite statement of its
                 15 U.S.C. § 1125(a) trademark-infringement claim ........................................................8

CONCLUSION ..................................................................................................................................9




                                                                        ii

      Case 6:20-cv-02039-CJW-KEM Document 22-1 Filed 08/07/20 Page 2 of 13
                                      INTRODUCTION

       Consistent with its broader approach in this litigation of attempting to use pretextual

claims and arguments to block KAR Auto Group of Decorah, Inc., d/b/a Decorah Chevrolet

Cadillac (“KAR”) from dualing its GM and Chrysler operations in disregard of the plain

language of Iowa Code § 322A.22, General Motors LLC (“GM”) asserts, and is forcing KAR to

defend against, a Lanham Act claim that has no legal basis. For this reason, GM does not even

attempt to plead the essential elements of a 15 U.S.C. § 1125(a) claim. Instead, GM merely

makes unintelligibly vague and conclusory allegations of trademark infringement. GM’s novel

theory, moreover, in addition to lacking any support in Eighth Circuit law, is contrary to the

Lanham Act itself as “[a] franchisor does not have a business interest capable of protection in the

mere method and style of doing business,” Prufrock, Ltd. v. Lasater, 781 F.2d 129, 131–32 (8th

Cir. 1986), and this is the only interest GM seeks to leverage its Lanham Act claim to protect.

For the numerous reasons set forth below, KAR respectfully requests that the Court dismiss

Count 3 of GM’s Amended Complaint.

                                            FACTS 1

       In its Amended Complaint, GM defines “GM Marks” as “GM trademarks and trade

names.” (Am. Compl. (ECF No. 14) ¶ 13.) GM alleges:

       [T]he protected GM Marks relating to Chevrolet include the brand name
       (Chevrolet), its logo (the iconic “bowtie”), the individual vehicle lines underneath
       that brand (such as Silverado), and various ancillary marks associated with the
       marketing of the Chevrolet brand. The protected GM Marks relating to Cadillac
       similarly include the brand name (Cadillac), its logo (the famous “crest”), the
       individual vehicle lines under the brand (such as Escalade), and various ancillary
       marks associated with the marketing of the Cadillac brand.




1
       For purposes of this motion only, consistent with the Rule 12(b)(6) standard, KAR
regards the allegations in the Amended Complaint as true.
                                                 1

    Case 6:20-cv-02039-CJW-KEM Document 22-1 Filed 08/07/20 Page 3 of 13
(Id.) GM also alleges:

       GM has approved the use of GM Marks associated with Chevrolet and Cadillac at
       the GM Dealership Premises only in connection with the specific uses approved
       under the Dealer Agreements. Exs. 1 and 2, pp. 29–30 Art. 17.5. . . . The addition
       of FCA [Fiat Chrysler Automobiles] to the GM Dealership Premises and relocation
       of GM Dealership Operations also has, and will continue to, dilute and cause
       confusion regarding GM’s trademarks and trade names.

(Id. ¶ 46.) In Count 3 of the Amended Complaint, GM seeks to recover for “federal trademark

infringement under 15 U.S.C. § 1125(a).” (Id. ¶¶ 64–71.) GM claims to own all “federal and

common law rights in the GM Marks” and asserts that “the U.S. trademark registrations for the

GM Marks are valid and enforceable.” (Id. ¶ 65.) GM then alleges trademark “commingling”:

       KAR has commingled the GM Marks with FCA trademarks and trade names in
       connection with the sale and service of Chevrolet, Cadillac, and competitive CDJR
       [Chrysler Dodge Jeep Ram] vehicles at the GM Dealership Premises. KAR has also
       relocated Chevrolet and Cadillac Dealership Operations to unapproved locations,
       including the FCA Premises, further commingling the GM Marks with FCA
       trademarks and trade names.

(Id. ¶ 66.) GM asserts it “has not authorized use of the GM Marks in conjunction with CDJR

operations or in unapproved locations, including the FCA Premises.” (Id. ¶ 67.) GM contends

“KAR’s unauthorized use of the GM Marks in commerce is likely to cause confusion, mistake,

and/or deceive consumers as to source, affiliation, or sponsorship in violation of the Lanham

Act, 15 U.S.C. § 1125(a).” (Id. ¶ 68.) GM alleges it “has been, and will continue to be, damaged

by KAR’s infringement of GM Marks in an amount to be determined at trial.” (Id. ¶ 69.)

                                          ARGUMENT

       To survive a motion to dismiss under FED. R. CIV. P. 12(b)(6) for failure to state a claim,

“a complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that

is plausible on its face.” United States ex rel. Raynor v. Nat’l Rural Utils. Co-op. Fin., Corp.,

690 F.3d 951, 955 (8th Cir. 2012) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal



                                                  2

    Case 6:20-cv-02039-CJW-KEM Document 22-1 Filed 08/07/20 Page 4 of 13
quotation marks omitted)). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss

does not need detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Benton v. Merrill Lynch & Co., Inc., 524 F.3d 866,

870 (8th Cir. 2008) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

quotation marks omitted)). “Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Raynor, 690 F.3d at 955 (quoting Iqbal, 556

U.S. at 678 (internal quotation marks omitted)).

I.     GM’s Count 3 should be dismissed because GM failed to allege the essential
       elements of a trademark-infringement claim under 15 U.S.C. § 1125(a).

       The subsection of the Lanham Act under which GM attempts to state a claim, 15 U.S.C.

§ 1125(a)(1)(A), provides:

       Any person who, on or in connection with any goods or services, or any container
       for goods, uses in commerce any word, term, name, symbol, or device, or any
       combination thereof, or any false designation of origin, false or misleading
       description of fact, or false or misleading representation of fact, which—is likely
       to cause confusion, or to cause mistake, or to deceive as to the affiliation,
       connection, or association of such person with another person, or as to the origin,
       sponsorship, or approval of his or her goods, services, or commercial activities by
       another person . . . shall be liable in a civil action by any person who believes that
       he or she is or is likely to be damaged by such act.

As explained below, GM’s Lanham Act claim fails because GM has failed to allege at least two

essential elements of such a claim. Moreover, the interest that GM seeks to protect through this

claim—its method and style of doing business—is not protectable under the Lanham Act. GM’s

claim is also barred by the “genuine goods rule.” For each of these independent reasons, GM’s

Lanham Act claim is properly dismissed under Rule 12(b)(6).




                                                   3

     Case 6:20-cv-02039-CJW-KEM Document 22-1 Filed 08/07/20 Page 5 of 13
       A.      GM has failed to sufficiently allege likelihood of consumer confusion.

       “Likelihood of confusion is the basic test of trademark infringement.” Graham Webb

Int’l Ltd. P’ship v. Emporium Drug Mart, 916 F. Supp. 909, 914 (E.D. Ark. Nov. 3, 1995). The

confusion must be “as to the source or sponsorship of the goods or services.” Davis v. Walt

Disney Co., 430 F.3d 901, 903 (8th Cir. 2005). Accordingly, a Lanham Act claim that fails to

sufficiently allege and describe how the alleged infringement could result in consumer confusion

as to source or sponsorship is fatally defective. See, e.g., Phx. Entm’t Partners, LLC v. Star

Music, Inc., No. 16-CV-4078 (PJS/FLN), 2017 U.S. Dist. LEXIS 130335, at *8–9 (D. Minn.

Aug. 15, 2017) (holding that plaintiff who alleged that defendants’ display of plaintiff’s marks

caused “confusion concerning the origin, sponsorship, or approval of [defendants’]” services

failed to sufficiently allege a Lanham Act claim because plaintiff failed to allege frequency with

which its marks were used by defendants); Mitchell v. Sanchez, No. 14-0996-CV-ODS, 2015

U.S. Dist. LEXIS 37971, at *7–8 (W.D. Mo. Mar. 25, 2015) (dismissing 15 U.S.C.

§ 1125(a)(1)(A) claim because “Plaintiff has not alleged any facts that suggest Defendants have

committed any actions which would cause confusion as to whether Defendants are associated

with Plaintiff or that Plaintiff approves or endorses the Defendants’ services or goods”); H&R

Block E. Enters. v. Inuit, Inc., 945 F. Supp. 2d 1033, 1036–37 (W.D. Mo. 2013) (holding that

Lanham Act claim failed as a matter of law because complaint did not sufficiently allege

likelihood of consumer confusion); Walsh Bishop Assocs. v. O’Brien, No. 11-2673(DSD/AJB),

2012 U.S. Dist. LEXIS 25219, at *19 (D. Minn. Feb. 28, 2012) (dismissing Lanham Act claim

because complaint failed to adequately allege likelihood of confusion as it “d[id] not suggest that

defendants used the mark WBA Partners, Inc. in any capacity other than while actually providing

the services of Walsh Bishop or that defendants used WBA Partners, Inc. after leaving Walsh



                                                 4

    Case 6:20-cv-02039-CJW-KEM Document 22-1 Filed 08/07/20 Page 6 of 13
Bishop”). GM has failed to allege likelihood of consumer confusion sufficiently to withstand a

Rule 12(b)(6) motion to dismiss.

       The analysis in H&R Block is instructive. The plaintiff in H&R Block, just as GM

attempts to do here, “seem[ed] to argue that ‘confusion’ under trademark infringement law

should be read more broadly to include general confusion about the quality and nature of

plaintiffs’ and defendant’s services.” H&R Block, 945 F. Supp. 2d at 1036. Rejecting this

argument, the district court explained that “plaintiffs’ broad reading of the term ‘confusion’ has

no support under current Eighth Circuit law.” Id. at 1036–37. The district court concluded that

the Lanham Act claim failed as a matter of law and granted defendant’s Rule 12(b)(6) motion to

dismiss. Id. at 1037.

       Here, the same problem infects GM’s Lanham Act allegations. GM makes amorphous

and conclusory “confusion” assertions such as that “[t]he addition of FCA to the GM Dealership

Premises and relocation of GM Dealership Operations also has, and will continue to, dilute and

cause confusion regarding GM’s trademarks and trade names.” (Am. Compl. (ECF No. 14)

¶ 46.) This allegation, in addition to being nebulous and lacking factual content, fails to allege

the type of confusion required by the Lanham Act—confusion as to the affiliation, connection, or

association of GM with another person or as to the origin, sponsorship, or approval of goods or

services. 15 U.S.C. § 1125(a)(1)(A). “[C]onfusion regarding GM’s trademarks and trade

names,” which is all GM alleges (Am. Compl. (ECF No. 14) ¶ 46 (emphasis added)), is not

confusion as to source or sponsorship of goods or services. Thus, even if the confusion alleged

by GM existed, this is not the type of confusion that is actionable under the Lanham Act.

       Additionally, it is well-established that “packaging alone cannot constitute trademark

infringement.” ConAgra, Inc. v. Geo. A. Hormel & Co., 784 F. Supp. 700, 726 (D. Neb. 1992).



                                                  5

    Case 6:20-cv-02039-CJW-KEM Document 22-1 Filed 08/07/20 Page 7 of 13
To state a claim for trademark-infringement under the Lanham Act, the plaintiff must allege

confusion based on the protectable item—the mark itself. Id. (“If the [survey] respondents were

confused by such things as the packaging, or the color green, or the allegedly healthy attributes

of the products, but not the mark, there is no likelihood of confusion for trademark related

reasons.”); see also Pilot Corp. of Am. v. Fisher-Price, Inc., 501 F. Supp. 2d 292, 305–06 (D.

Conn. 2007) (explaining that confusion based on product similarity is no basis for a trademark-

infringement claim under the Lanham Act because the source of confusion must be “the mark

itself”). Here, however, GM has failed to allege any confusion based on the similarity of its GM

Marks to any other mark (e.g., FCA marks). Instead, GM appears to contend that proximately of

similar-looking vehicles (not marks) will cause customer confusion. (Am. Compl. (ECF No. 14)

¶ 46.) This fails to state a Lanham Act trademark-infringement claim.

       B.      GM seeks to protect its method and style of doing business, an interest
               that the Lanham Act does not protect.

       GM’s true concern is not with trademark infringement—it is with attempting to achieve

marketing uniformity. For instance, in describing what it seeks to use the Lanham Act to protect,

GM refers generally to a “marketing” process for promoting its brands. (Id. ¶ 13 (defining as

“GM Marks” all “marks” that are “associated with the marketing of the Chevrolet brand” or that

are “associated with the marketing of the Cadillac brand”).) This is why GM claims that KAR

has “comingled” GM Marks with “FCA trademarks and trade names,” rather than accusing KAR

of any actual infringement. (Id. ¶ 66.) But the Lanham Act does not protect a franchisor’s

method and style of doing business. See Prufrock, Ltd. v. Lasater, 781 F.2d 129, 131–32 (8th

Cir. 1986) (“A franchisor does not have a business interest capable of protection in the mere

method and style of doing business.”). GM’s Lanham Act claim, therefore, fails as a matter of




                                                 6

    Case 6:20-cv-02039-CJW-KEM Document 22-1 Filed 08/07/20 Page 8 of 13
law for the additional reason that GM is attempting to leverage the Lanham Act to accomplish a

result that the Act does not permit.

        C.     GM has failed to allege the existence or use of an infringing mark.

        Moreover, “[a]s courts have repeatedly noted, the ‘core element’ of trademark

infringement law is whether an alleged trademark infringers’ use of a mark creates a likelihood

that the consuming public will be confused as to who makes what product.” Sensient Techs.

Corp. v. SensoryEffects Flavor Co., 613 F.3d 754, 769 (8th Cir. 2010) (quoting Davis, 430 F.3d

at 905 (internal quotation marks omitted)). One of the factors that must be considered in the

Eighth Circuit in determining whether a likelihood of consumer confusion exists is “the

similarity between the plaintiff’s mark and the alleged infringing mark.” Georgia-Pacific

Consumer Prods. LP v. Myers Supply, Inc., 621 F.3d 771, 775 (8th Cir. 2010). Yet GM never

identifies any infringing mark. For this additional reason, GM has failed to plead a viable

Lanham Act claim and the Court should dismiss Count 3. 2

II.     GM’s Count 3 should also be dismissed under the “genuine goods rule.”

        “[T]he Eighth Circuit has recognized the genuine goods rule: no likelihood of confusion

exists when a trademark is used to identify the goods originally marketed by the trademark

owner under that mark.” Brand Mgmt. v. Menard, Inc., No. 97-1329, 1998 U.S. App. LEXIS

493, at *7 (Fed. Cir. Jan. 14, 1998) (citing Henry v. Chloride, Inc., 809 F.2d 1334, 1349 (8th Cir.

1987)); see also Polymer Tech. Corp. v. Mimran, 975 F.2d 58, 61–62 (2d Cir. 1992) (“As a



2
        Though GM did not allege a trademark-dilution claim under 15 U.S.C. § 1125(c), it made
an argument in briefing its motion for preliminary injunction based on such a claim. Even if GM
were to plead such a claim, however, it would fail because one element GM must demonstrate to
establish trademark dilution is that “defendant used a diluting mark in commerce” that bore an
association to a famous mark, and the former impaired the distinctiveness of the latter. Truenorth
Cos., L.C. v. Trunorth Warranty Plans of N. Am., LLC, 292 F. Supp. 3d 864, 871 (N.D. Iowa
2018). GM failed to allege any “diluting mark.”
                                                 7

      Case 6:20-cv-02039-CJW-KEM Document 22-1 Filed 08/07/20 Page 9 of 13
general rule, trademark law does not reach the sale of genuine goods bearing a true mark even

though the sale is not authorized by the mark owner. . . . Thus, a distributor who resells

trademarked goods without change is not liable for trademark infringement.”); 3M v. Rauh

Rubber, 943 F. Supp. 1117, 1228 (D. Minn. 1996) (holding that “[i]f the goods are genuine,

defendant has the right to resell them and plaintiff is not protected by the trademark laws”);

Graham Webb, 916 F. Supp. at 914 (holding that unauthorized resale of products, even though

products’ batch codes were obliterated, was no basis for Lanham Act claim).

         Thus, when the accused goods are genuine, “courts hold that no likelihood of confusion

exists as a matter of law.” Brand Mgmt., 1998 U.S. App. LEXIS 493, at *7. This remains true

“even if the sale is unauthorized.” Id. GM does not allege, because it has no basis to allege, that

KAR is not selling genuine GM goods marketed under GM Marks. Nor does GM allege that

KAR has removed GM Marks from GM goods or applied GM Marks to non-GM goods. GM’s

Count 3, therefore, fails as a matter of law for the additional reason that the GM goods sold by

KAR are genuine.

III.     Alternatively, GM should be required to provide a more definite statement of
         its 15 U.S.C. § 1125(a) trademark-infringement claim.

         Under FED. R. CIV. P. 12(e), “[a] party may move for a more definite statement of a

pleading to which a responsive pleading is allowed but which is so vague or ambiguous that the

party cannot reasonably prepare a response.” See Patterson v. ABS Consulting, Inc., No.

4:08CV697RWS, 2009 U.S. Dist. LEXIS 7251, at *4–5 (E.D. Mo. Feb. 2, 2009) (granting

motion for more definite statement of Lanham Act claim).

         In Patterson, the plaintiff brought a Lanham Act claim against the defendant. Id. at *1.

The defendant moved for a more definite statement pursuant to Rule 12(e), and the district court

granted the motion, concluding that the plaintiff “does not provide a clear description of

                                                  8

       Case 6:20-cv-02039-CJW-KEM Document 22-1 Filed 08/07/20 Page 10 of 13
Defendant’s mark that he believes is confusingly similar to his own” and that the plaintiff also

failed “to clearly identify which of Defendant’s products or ‘facilities’ he believes are marketed

under [the plaintiff’s mark] and create the likelihood of confusion in consumers so that

Defendant may prepare a responsive pleading.” Id. at *5.

        The same is true here. GM failed to allege several elements of a 15 U.S.C.

§ 1125(a)(1)(A) claim, including: (1) how or in what manner GM believes consumer confusion

may result from any conduct by KAR; (2) identification of any allegedly infringing mark; (3)

specification of the “GM Marks”—which GM broadly defines as any mark “associated with the

marketing” of Chevrolet or Chrysler (Am. Compl. (ECF No. 14) ¶ 13)—allegedly infringed. As

explained above, these deficiencies cause GM’s Lanham Act claim to fail as a matter of law, and

KAR requests that it be dismissed for this reason. These deficiencies also render the claim so

vague as to be unintelligible, preventing KAR from forming a response. If, therefore, the Court

declines to dismiss the claim outright, KAR respectfully requests, in the alternative, that GM be

ordered to provide a more definite statement of this claim so that KAR may understand and

respond to it.

                                        CONCLUSION

        For the foregoing reasons, KAR respectfully requests that its Partial Motion to Dismiss

or, in the Alternative, for More Definite Statement be granted.




                                                 9

    Case 6:20-cv-02039-CJW-KEM Document 22-1 Filed 08/07/20 Page 11 of 13
                                         Respectfully submitted,


Dated: August 7, 2020                    ARENSON LAW GROUP PC
                                         James H. Arenson (AT0000549)
                                         James W. Radig (AT0006445)
                                         John W. Hofmeyer IV (AT0011479)
                                         Arenson Law Group PC
                                         jarenson@arensonlaw.com
                                         jradig@arensonlaw.com
                                         jhofmeyer@arensonlaw.com
                                         425 Second Street S.E., Suite 900
                                         Cedar Rapids, IA 52401
                                         Phone: (319) 363-8199x2
                                         Fax: (319) 363-8448


                                         THOM ELLINGSON, PLLP

                                         /s/ Aaron R. Thom
                                         Aaron R. Thom (#0392646)
                                         Thom Ellingson, PLLP
                                         athom@thomellingson.com
                                         Thom Ellingson, PLLP
                                         825 Nicollet Mall, Suite 950
                                         Minneapolis, MN 55402
                                         Phone: (612) 286-0505
                                         Fax: (612) 601-8955


                                         Attorneys for Defendant




                                    10

   Case 6:20-cv-02039-CJW-KEM Document 22-1 Filed 08/07/20 Page 12 of 13
                             CERTIFICATE OF SERVICE

       I hereby certify that on August 7, 2020, I electronically filed the foregoing document with

the Clerk of Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.

                                                            /s/ Rachel Archambeau
                                                            Rachel Archambeau




                                               11

   Case 6:20-cv-02039-CJW-KEM Document 22-1 Filed 08/07/20 Page 13 of 13
